Title: From Thomas Jefferson to James Lyle, 7 October 1791
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Octob. 7. 1791.

In your letter of Oct. 23. 1790. you informed me there was a balance due to Kippen & co. from my mother of £126–9–5. currency before the beginning of the war. This letter having been delivered me just as I was setting out for Philadelphia I informed you I could  give no answer to it till I should come here this present fall. I have now had time to examine papers on that subject and find no reason to doubt the demand. I have greatly overpaid the assets of that estate which have come to my hands, even counting at their full value negroes in which the testatrix had only a life estate. Yet as I paid all demands against her during her life, and believe that on view of that she had credit and quiet from the merchants with whom she dealt, I am willing to assume this debt also to be paid with interest from Apr. 19. 1783. the year after my last instalment shall be due to Henderson McCaul & co. that is to say on the 19th. of July 1796. to which, on receiving your agreement to it, I will oblige myself in due form.
There remains due from me on my bond to Harvie & co. assigned to Henderson McCaul & co. the balance, according to my statement of £54–5–6 with interest from Apr. 19. 1783. amounting now to about £77 or £78. You will oblige me if you will collect the inclosed order from Mr. Bolling for £52–19–8 and interest from Mar. 6. 1790. and place it to the credit of that balance. I rendered an account to Mr. Bolling the last year, and write to him now on the subject.
Your letter of Sep. 28. is duly recieved, and I shall be thankful for the copy of the account therein promised. I am extremely anxious on that matter, being assured that if any accident happens to me before it is finally settled, no one else will take so much trouble to settle it rightly as I shall do.
I set out for Philada. within three or four days, from which place you shall hear from me again.—I am with great esteem Dear Sir Your friend& servt,

Th: Jefferson

